Citation Nr: 1232612	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an effective date earlier than October 17, 2007, for the award of service connection for neurogenic bladder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from January 1999 to November 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted an increased rating of 60 percent for degenerative disc disease of the lumbar spine, bulging disc at L5-S1 with bilateral lower extremity radiculopathy, prior to December 1, 2003 and from May 1, 2004 (along with a temporary 100 percent evaluation from December 1, 2003 through April 30, 2004 pursuant to 38 C.F.R. § 4.30), and granted service connection and assigned an initial rating for neurogenic bladder effective October 17, 2007.  The spine issue, however, was withdrawn from appeal in January 2010.


FINDINGS OF FACT

1.  The Veteran's symptoms of neurogenic bladder first manifested during active duty service, and have persisted since her service discharge on November 1, 2000.

2.  There is no evidence of record to show that either a formal or informal claim for service connection for neurogenic bladder was filed at any time prior to August 22, 2006.

3.  On August 22, 2006, VA received a statement from the Veteran which is the first correspondence that can be construed as an informal claim for service connection for neurogenic bladder.  The Veteran never filed a formal claim for service connection for neurogenic bladder as VA never provided her with the application form for such.

4.  In a September 2008 rating decision, the RO granted service connection for neurogenic bladder as secondary to her service-connected degenerative disc disease of the lumbar spine, bulging disc at L5-S1 with bilateral lower extremity radiculopathy, effective October 17, 2007.


CONCLUSION OF LAW

The criteria for an effective date of August 22, 2006, though not earlier, for the award of service connection for neurogenic bladder have been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Once service connection is granted, the claim is substantiated.  Thus, additional notice regarding the effective date assigned for neurogenic bladder is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records have been obtained; she did not identify any other records pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the earlier effective date issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.160.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

The Veteran contends that the effective date for the grant of service connection for neurogenic bladder should be based on the date that her disability first arose.  She asserts that she first experienced symptoms of neurogenic bladder in service in August 1999.

The Veteran's service treatment records document that in August 1999, she complained of frequent urination with difficulty voiding for the past two months; an examination at that time was normal, and a urinalysis was negative.  The Veteran was discharged from active service on November 1, 2000.

On November 14, 2000, the Veteran filed a formal claim for service connection for four issues, which she numbered as follows on her VA Form 21-526: (1) right hip fracture; (2) left ear hearing loss; (3) left and right foot fracture; and (4) GYN problem - untreated.  The Board finds that the Veteran's claim for a "GYN problem" cannot be construed to include a bladder or urinary problem, because she made no mention of any bladder or urinary symptoms or conditions on her November 2000 claim form.  (Based on her treatment for pelvic pain, menstrual irregularity, dyspareunia, post-coital bleeding, and bacterial vaginitis in service, and a post-service medical opinion linking her current uterine, vaginal, and cervical pathology to those problems in service, the Veteran was granted service connection for chronic pelvic inflammatory disease (claimed as gynecological problem) in a September 2008 rating decision.)

Post-service Army Hospital treatment records dating since November 22, 2000 document the Veteran's complaints of and treatment for numerous urinary symptoms and conditions, including urinary tract infections, dysuria, incomplete emptying of the bladder, difficulty starting and stopping urine stream, increased frequency and urgency of urination, chronic cystitis, urethritis, hematuria, bladder infections, urethral stenosis, malodorous urine, and urinary incontinence.

Neither the Veteran nor her representative submitted any statements prior to August 22, 2006 which mentioned any bladder or urinary symptoms or conditions in the context of a relationship with service or a service-connected disability.  Therefore, there is no evidence of record to show that either a formal or informal claim for service connection for neurogenic bladder was filed at any time prior to August 22, 2006.

On August 22, 2006, VA received a statement from the Veteran dated on August 9, 2006, in which the Veteran asked VA to consider some enclosed medical records "to support my claim for benefits regarding my Right-Hip and recurrent Bladder and Vaginal infections....Service Medical Records will show that symptoms started as early as February 1999 during my BCT.  Due to the restrictions on bathroom use and limitations on hygiene....I ask that you award me a favorable decision for both my R-Hip pain/injury and my recurrent Bladder and Vaginal infections....I first filed for benefits in Nov. 2000."  This statement from the Veteran, received on August 22, 2006, is the first correspondence that can be construed as an informal claim for service connection for neurogenic bladder.

The Veteran never filed a formal claim for service connection for neurogenic bladder as VA never provided her with the application form for such.

At an October 17, 2007 VA spine examination, the Veteran reported that between 2003 and 2007 she continued to have significant pain in her low back with bilateral lower extremity radiculopathy and some urinary incontinence with use of absorbent pads that she changes three to five times per 24 hours.  She was diagnosed with thoracolumbar degenerative disc disease with history of artificial disc, with chronic pain and bilateral lower extremity radiculopathy and urinary incontinence.

VA treatment records dating since April 2008 document treatment for the Veteran's neurogenic bladder noted to be due to her lumbar spine condition.  At a March 2009 VA spine and genitourinary examination, she was diagnosed with neurogenic bladder due to her lumbar spine condition.

In a September 2008 rating decision, the RO granted service connection for neurogenic bladder as secondary to her service-connected degenerative disc disease of the lumbar spine, bulging disc at L5-S1 with bilateral lower extremity radiculopathy, effective October 17, 2007 (the date of the VA spine examination).

The competent and credible evidence of record establishes that the Veteran's symptoms of neurogenic bladder first manifested while the Veteran was on active duty, and have persisted since her service discharge on November 1, 2000.

While the Veteran argues that her effective date for service connection for neurogenic bladder should be based on the date entitlement arose (i.e. the day in August 1999 when she was treated in service for urinary symptoms), the record does not show that she filed either a formal or informal claim for service connection for neurogenic bladder prior to August 22, 2006.  Furthermore, the August 22, 2006 claim for service connection was received by VA more than one year after the date of her separation from service on November 1, 2000.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, because the Veteran did not file a claim within one year of the date of her service discharge, the date of claim controls as it is later than the date entitlement arose.  Accordingly, August 22, 2006 is the earliest effective date permitted by law in this case.  To this extent only, the appeal is granted.


ORDER

Subject to the provisions governing the award of monetary benefits, an effective date of August 22, 2006 for the award of service connection for neurogenic bladder is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


